 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         MASSACHUSETTS BAY                             CASE NO. C18-0791JLR
           INSURANCE COMPANY,
11                                                       ORDER
                                Plaintiff,
12                v.

13
           WALFLOR INDUSTRIES, INC., et
14         al.,

15                              Defendants.

16         Pursuant to the court’s Local Rule LCR 7(h)(3), the court ORDERS Plaintiff
17   Massachusetts Bay Insurance Company (“Massachusetts Bay”) to respond to Defendants’
18   motion for reconsideration (Dkt. # 44) by no later than Monday, May 13, 2019. See
19   Local Rules W.D. Wash. LCR 7(h)(3). Massachusetts Bay shall address only those
20   issues raised in Defendants’ motion. Massachusetts Bay shall limit its memorandum to
21   no more than six pages. Defendants may, but are not required, to file a reply
22


     ORDER - 1
 1   memorandum by no later than Friday, May 17, 2019. Defendants’ reply memorandum, if

 2   any, shall be no longer than three pages.

 3          Dated this 2nd day of May, 2019.

 4

 5                                               A
                                                 JAMES L. ROBART
 6
                                                 United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
